ACCEPTED
                                                                                      03-15-00019-CV
                                                                                              5800790
                                                                           THIRD COURT OF APPEALS
                                                                                      AUSTIN, TEXAS
                                                                                6/24/2015 10:38:42 AM
                                                                                    JEFFREY D. KYLE
                                                                                               CLERK
                              No. 03-15-00019-CV

                                                                FILED IN
                                                         3rd COURT OF APPEALS
          IN THE COURT OF APPEALS FOR THE THIRD JUDICIAL DISTRICT
                                                              AUSTIN, TEXAS
                              AUSTIN, TEXAS              6/24/2015 10:38:42 AM
                                                             JEFFREY D. KYLE
                                                                  Clerk

                              JEFF KAISER, P.C. AND
                            JEFFERY BENEDICT KAISER
                                                         Appellants,

                                         VS.

                              THE STATE OF TEXAS,
                                                         Appellee.


           Appeal from the 98th District Court of Travis County, Texas,
            No. D-1-GV-13-000790, Honorable John Wisser presiding


                   APPELLEE’S UNOPPOSED FIRST MOTION
                 TO EXTEND TIME TO FILE APPELLEE’S BRIEF



KEN PAXTON                                 SEAN M. O’NEILL
Attorney General of Texas                  Assistant Attorney General
                                           State Bar No. 24070354
CHARLES E. ROY                             sean.oneill@texasattorneygeneral.gov
First Assistant Attorney General           KEVIN R. SAUER
                                           Assistant Attorney General
JAMES E. DAVIS                             State Bar No. 24088355
Deputy Attorney General for Litigation     kevin.sauer@texasattorneygeneral.gov
                                           Bankruptcy & Collections Division
RONALD R. DEL VENTO                        P.O. Box 12548
Assistant Attorney General                 Austin, Texas 78711-2548
Chief, Bankruptcy & Collections            (512) 463-2173
Division                                   (512) 482-8341 (FAX)
TO THE HONORABLE THIRD COURT OF APPEALS:

      Pursuant to Texas Rules of Appellate Procedure 10.1, 10.5(b), and 38.6(d),

Appellee, the State of Texas, files this Unopposed First Motion to Extend Time to

File Appellee’s Brief. Appellee requests a 30-day extension of time, until and

including July 31, 2015, in which to file its Appellee’s Brief, and would show the

Court the following:

                                    Introduction

1.     Appellants are Jeff Kaiser, P.C. and Jeffery Benedict Kaiser.

2.     Appellee is the State of Texas.

3.     Appellants’ filed their brief on June 1, 2015.

4.     Appellee’s brief is currently due on July 1, 2015.

                               Reason for Extension

5.     Appellee requests additional time due to recent conflicts regarding Counsel

for Appellee including multiple discovery deadlines and hearings, including:

         a. State of Texas v. Homestead Club Ventures, LLC and Patricia Foster

             Kupritz, No. D-1-GN-15-000732, 126th Judicial District Court of

             Travis County, Texas – June 29, 2015 deadline for Plaintiff’s Response

             to Defendants’ Request for Admissions and Interrogatories;




No. 03-15-00019-CV – APPELLEE’S MOTION TO EXTEND TIME TO FILE BRIEF              2
         b. State of Texas et al. v. Southlake Aviation, LLC and David Disiere, No.

             D-1-GN-14-004231, 98th Judicial District Court of Travis County,

             Texas – Hearing on Motion to Compel set for June 30, 2015;

         c. James Michael Weaver v. State of Texas, No. D-1-GV-13-000563,

             201st Judicial District Court of Tarrant County, Texas, – Hearing on

             Motion for Summary Judgment set for July 1, 2015;

         d. State of Texas and the City of Arlington, Texas v. Mohammed Khelif

             a/k/a Muhammad Subhi Khelif, No. D-1-GV-14-000110, 250th Judicial

             District Court of Tarrant County, Texas, – Hearing on Motion for

             Summary Judgment set for July 1, 2015;

         e. State of Texas et al. v. Nicolasa I. Zuniga a/k/a Nicolasa Ibarra Zuniga,

             No. D-1-GN-14-003238, 53rd Judicial District Court of Tarrant

             County, Texas, – Hearing on Motion for Summary Judgment set for

             July 2, 2015; and

         f. State of Texas et al. v. Jacob K. Maxwell, No. D-1-GN-14-004282,

             126th Judicial District Court of Tarrant County, Texas, – Hearing on

             Motion for Summary Judgment set for July 2, 2015.

6.     Counsel for Appellee therefore requests a 30-day extension of time to file its

response brief, making the brief due on July 31, 2015.




No. 03-15-00019-CV – APPELLEE’S MOTION TO EXTEND TIME TO FILE BRIEF                3
7.     This is the first request for extension of time to file Appellee’s brief.   No

prior extension has been granted to extend the time to file Appellee’s brief. This

Motion is filed not for delay, but so that justice may be done in the disposition of

this proceeding.

8.     Appellants do not oppose this Motion.

                                       Prayer

      For the reasons set forth above, Appellee requests that this Court grant this

Unopposed First Motion to Extend Time to File Appellee’s Brief and extend the

deadline for filing the Appellee’s Brief up to and including July 31, 2015.




No. 03-15-00019-CV – APPELLEE’S MOTION TO EXTEND TIME TO FILE BRIEF                 4
                                       Respectfully submitted,

                                       KEN PAXTON
                                       Attorney General of Texas

                                       CHARLES E. ROY
                                       First Assistant Attorney General

                                       JAMES E. DAVIS
                                       Deputy Attorney General
                                       For Civil Litigation

                                       RONALD R. DEL VENTO
                                       Assistant Attorney General
                                       Chief, Bankruptcy & Collections Division


                                       /s/ Sean M. O’Neill
                                       SEAN M. O’NEILL
                                       sean.o’neill@texasattorneygeneral.gov
                                       Assistant Attorney General
                                       State Bar No. 24070354
                                       KEVIN R. SAUER
                                       Assistant Attorney General
                                       State Bar No. 24088355
                                       kevin.sauer@texasattorneygeneral.gov
                                       Bankruptcy & Collections Division
                                       P.O. Box 12548
                                       Austin, Texas 78711-2548
                                       Tel: (512) 463-2173
                                       Fax: (512) 482-8341




No. 03-15-00019-CV – APPELLEE’S MOTION TO EXTEND TIME TO FILE BRIEF               5
                      CERTIFICATE OF CONFERENCE


      Pursuant to Tex. R. App. P. 10.1(a)(5), I certify that the undersigned conferred
with opposing counsel who indicated that his client does not oppose this motion.

                                       /s/ Sean M. O’Neill
                                       SEAN M. O’NEILL




                           CERTIFICATE OF SERVICE

      I certify a true and correct copy of the foregoing Appellee=s Motion to Extend
Time to File the Brief was sent via e-service and via confirmed facsimile
transmission on the 24th day of June, 2015, to:

      George F. May
      TWOMEY | MAY, PLLC
      2 Riverway, 15th Floor
      Houston, Texas 77056
      (713) 659-0000 Telephone
      (832) 201-8485 Facsimile
      george@twomeymay.com

      ATTORNEY FOR APPELLANTS, JEFF KAISER, P.C. AND
      JEFFERY BENEDICT KAISER



                                       /s/ Sean M. O’Neill
                                       SEAN M. O’NEILL




No. 03-15-00019-CV – APPELLEE’S MOTION TO EXTEND TIME TO FILE BRIEF                 6